Pursuant to Ind. Appellate Rule 65(D),
 this Memorandum Decision shall not be
                                                                             Oct 31 2013, 5:35 am
 regarded as precedent or cited before any
 court except for the purpose of
 establishing the defense of res judicata,
 collateral estoppel, or the law of the case.




ATTORNEY FOR APPELLANT:                            ATTORNEYS FOR APPELLEE:
SEAN P. HILGENDORF                                 GREGORY F. ZOELLER
South Bend, Indiana                                Attorney General of Indiana

                                                   KATHERINE MODESITT COOPER
                                                   Deputy Attorney General
                                                   Indianapolis, Indiana



                              IN THE
                    COURT OF APPEALS OF INDIANA

KEVIN JAMES PORTER,                                )
                                                   )
       Appellant-Defendant,                        )
                                                   )
           vs.                                     )       No. 71A03-1303-CR-94
                                                   )
STATE OF INDIANA,                                  )
                                                   )
       Appellee-Plaintiff.                         )

                   APPEAL FROM THE ST. JOSEPH SUPERIOR COURT
                        The Honorable R.W. Chamblee, Jr., Judge
                            Cause No. 71D08-1211-FC-273


                                        October 31, 2013
                 MEMORANDUM DECISION – NOT FOR PUBLICATION

MATHIAS, Judge
       Kevin Porter (“Porter”) was convicted in St. Joseph Superior Court of Class C

felony burglary. Porter appeals and argues that the evidence is insufficient to support his

conviction.

       We affirm.

                              Facts and Procedural History

       On or about November 12, 2012, Ron’s McKinley Marathon Station (“Ron’s

Marathon”) in South Bend, Indiana was burglarized. During the burglary, the alarm

system was triggered and police officers were dispatched to the business. The front door

to the business had been pried open, and the owner’s office door, which is closed and

locked at night, was open. The owner of Ron’s Marathon told the officers that over $440

in cash and rolled coins were stolen, in addition to two counterfeit twenty dollar bills and

a novelty Bill Clinton “sex dollar bill”, which had been taped to the wall of the office.

       That same night, South Bend police officers were monitoring the location of a

vehicle owned by Alvin Richards because the officers believed that he had been involved

in a series of burglaries. Pursuant to a search warrant, the officers had placed a GPS

monitoring device on the car. Between 1:20 and 1:21 a.m., the vehicle stopped in the

area of Ron’s Marathon. Minutes later, the officers received the dispatch concerning the

burglary. At 1:37 a.m., officers performed a traffic stop of Richard’s vehicle. Alvin

Richards was driving the vehicle and Porter was the only passenger.

       Officer Waite, who was present at the traffic stop, returned to Ron’s Marathon and

viewed the security footage from the burglary. The surveillance video recorded two men

in the store: one man was shorter and heavier and wearing all dark clothing; the other was

                                             2
taller and thinner and wearing a gray hooded sweatshirt, gloves, dark pants, and white

tennis shoes. Officer Waite identified Richards as the shorter man and Porter as the taller

man shown in the video. During the traffic stop, the officer had observed that Porter was

wearing dark pants and white tennis shoes.

       When Porter and Richards were searched incident to their arrest, Richards had

cash in his pocket and a counterfeit twenty dollar bill. Porter had $250 in cash and a pair

of gloves with “grippy dots.” Tr. p. 110. Pursuant to a warrant, the officers searched

Richards’ vehicle and found a gray hooded sweatshirt matching the description of the

sweatshirt worn by Porter during the burglary, a crowbar, and sledgehammer. In the

glove compartment, the officers found cash, rolled coins, a second counterfeit twenty

dollar bill, and a novelty Bill Clinton “sex dollar bill.”

       Thereafter, Porter was charged with Class C felony burglary and with being an

habitual offender. A jury trial was held on January 29, 2013, and Porter was found guilty

as charged. The trial court ordered him to serve eight years in the Department of

Correction for the burglary conviction and enhanced that sentence by an additional

twelve years for the habitual offender adjudication. Six years of Porter’s sentence were

suspended to probation. Porter now appeals.

                                  Discussion and Decision

       Porter argues that the evidence is insufficient to support his Class C felony

burglary conviction. Upon a challenge to the sufficiency of the evidence, we neither

reweigh the evidence nor judge the credibility of witnesses. Chappell v. State, 966

N.E.2d 124, 129 (Ind. Ct. App. 2012) (citing McHenry v. State, 820 N.E.2d 124, 126 (Ind.

                                               3
2005)), trans. denied. Rather, we consider only the probative evidence supporting the

conviction and the reasonable inferences to be drawn therefrom.          Id.   If there is

substantial evidence of probative value from which a reasonable trier of fact could have

drawn the conclusion that the defendant was guilty of the crime charged beyond a

reasonable doubt, then the verdict will not be disturbed. Baumgartner v. State, 891

N.E.2d 1131, 1137 (Ind. Ct. App. 2008).

      Indiana Code section 35-43-2-1 provides that “[a] person who breaks and enters

the building or structure of another person, with the intent to commit a felony in it,

commits burglary[.]” Porter argues that the State failed to prove that he broke and

entered Ron’s Marathon with intent to commit theft therein. See Appellant’s App. p. 5.

He claims the State only proved that he was present in Richards’ vehicle shortly after the

burglary.

      The State presented evidence that Richards’ vehicle was stopped near Ron’s

Marathon at approximately the same time the burglary occurred. Two men broke and

entered Ron’s Marathon.       Although their faces were not clearly visible on the

surveillance video, Richards’ and Porter’s respective physical appearances matched the

men seen on the video.

      Approximately fifteen minutes after the burglary was committed, police officers

initiated the traffic stop of Richards’ vehicle. Porter was wearing clothing matching that

worn by the taller man seen on the surveillance video. Although he was not wearing a

hooded sweatshirt at the time of the stop, a hooded sweatshirt matching the one seen on

the surveillance video was found in the car. During the search incident to his arrest,

                                            4
police officers discovered $250 cash in Porter’s pocket. Porter also had gloves in his

pocket that matched the gloves one of the men was wearing on the surveillance video.

Other items stolen during the burglary, including cash, rolled coins, a counterfeit twenty

dollar bill, and the Bill Clinton novelty “sex dollar bill,” were found in the glove

compartment of the car.

        This evidence is sufficient to prove that Porter burglarized Ron’s Marathon.1 We

therefore affirm his conviction for Class C felony burglary.

        Affirmed.

NAJAM, J., and BROWN, J., concur.




1
  Porter also argues that this case should be analyzed under a theory of accomplice liability, and claims
that the State failed to prove that he aided Richards in the commission of the burglary. See Ind. Code §
35-41-2-4. However, as the evidence is sufficient to prove that Porter actively participated in the burglary,
and we need not address this additional argument.


                                                     5